       Case 3:19-cv-01945-E Document 1 Filed 08/14/19     Page 1 of 29 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


DEMETRICK PENNIE, a Dallas Police
Sergeant, and President of the Dallas Fallen
Officer Foundation1

                    Plaintiff,                     Civil Action No.: _____________
v.
                                                   DEMAND FOR JURY TRIAL
DALLAS MORNING NEWS,
1954 Commerce Street
Dallas, Texas 75201

and

NAOMI MARTIN, former writer for Dallas
Morning News and current writer for the Boston
Globe
c/o 1954 Commerce Street
Dallas, Texas 75201

and

ARIANA GIORGI, writer for Dallas Morning
News
c/o 1954 Commerce Street
Dallas, Texas 75201

and

MAYES MEDIA GROUP,
312 Creekwood Drive
Sunnyvale, Texas 75182

and

BRIAN MAYES,
President of Mayes Media
c/o 312 Creekwood Drive
Sunnyvale, Texas 75182



1   Address withheld for security purposes.


                                               1
      Case 3:19-cv-01945-E Document 1 Filed 08/14/19   Page 2 of 29 PageID 2



and

DALLAS POLICE ASSOCIATION,
1412 Griffin Street E.
Dallas, Texas 75215

and

MICHAEL MATA,
President of the Dallas Police Association
c/o 1412 Griffin Street E.
Dallas, Texas 75215

and

THOMAS POPKEN,
Member of the Dallas Police Association
443 Easton Road
Dallas, TX 75218

and

DALLAS POLICE ASSOCIATION’S ASSIST
THE OFFICER FOUNDATION, INC.,
1412 Griffin Street E.
Dallas, Texas 75215

and

FREDERICK FRAZIER,
President of Assist the Officer Foundation
c/o 1412 Griffin Street E.
Dallas, Texas 75215

and

JOHN BURK, affiliate of Assist the Officer
Foundation
c/o 1412 Griffin Street E.
Dallas, Texas 75215

and

CITY OF DALLAS,
1500 Marilla Street
Dallas, Texas 75201



                                             2
      Case 3:19-cv-01945-E Document 1 Filed 08/14/19                 Page 3 of 29 PageID 3




and

MIKE RAWLINGS, former Mayor of the City
of Dallas
c/o 1500 Marilla Street
Dallas, Texas 75201

                     Defendants.


                                           COMPLAINT

I.      INTRODUCTION

        Plaintiff Demetrick Pennie brings this action against the Dallas Morning News, Naomi

Martin, Ariana Giorgi, Mayes Media Group, Brian Mayes, Dallas Police Association, Michael

Mata, Thomas Popken, Assist the Office Foundation, Inc., Frederick Frazier, John Burk, City of

Dallas, and Mike Rawlings (“Defendants” unless individually named) in their individual and

official capacities and under color of state law, for violations of the Civil Rights Act of 1964, 42

U.S. § 1983, 42 U.S.C. § 1981a, general defamation, defamation per se and defamation by

implication. Attached as Exhibit 1 and incorporated by reference is the entirety of the defamatory

article. This article taken as a whole is defamatory.

II.     JURISDICTION AND VENUE

        1.        This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1331 (Federal Question Jurisdiction) because Plaintiff alleges violations of 42 U.S.C. § 1983, a

civil action for deprivation of rights, and 42 U.S.C. § 1981a, intentional employment

discrimination.

        2.        This Court has supplemental jurisdiction over this case pursuant to 28 U.S.C. §

1367(a), as those claims are so related to the civil action for deprivation of rights claims that they

form a part of the same case or controversy under Article III of the U.S. Constitution.



                                                  3
       Case 3:19-cv-01945-E Document 1 Filed 08/14/19                  Page 4 of 29 PageID 4



         3.     This Court has personal jurisdiction over Defendants because each and every one

of them is a resident or has a principal place of business in Texas and this district.

         4.     Venue is proper over Plaintiff’s claims pursuant to 18 U.S.C. § 1965(a) as

Defendants reside or have principal places of business in this district and have transacted affairs

in this district. Venue is also proper pursuant to 28 U.S.C. § 1391(b)(1), (2), (3) as Defendants

reside or have principal places of business in this district, a substantial part of events or

omissions giving rise to Plaintiff’s claim occurred in this district, and each and every Defendant

is subject to the Court’s personal jurisdiction with respect to this action in this district.

III.     PARTIES

                                               Plaintiff

         5.     Plaintiff Demetrick Pennie (“Sergeant Pennie”, “Tre”, “Penny”, or “Plaintiff”) is

an African American citizen of the United States and resident of the State of Texas. Plaintiff has

been employed with the City of Dallas as a Dallas Police Officer for more than twenty years.

Plaintiff is recognized as a law enforcement advocate, the President of the Dallas Fallen Officer

Foundation (“DFOF”), a writer, and a national media contributor on issues relating to public

safety. Plaintiff was raised from humble beginnings but elevated his status based on merit and

hard work. He currently holds the rank of police sergeant with the Dallas Police Department.

Plaintiff honorably served in the U.S. Army from 1995 to 1999 holding a secret security

clearance. Plaintiff is also an academic scholar, holding an Associate’s Degree in the

administration of justice, a Bachelor’s Degree in criminal justice, a Master’s Degree in

counseling, and a Doctorate of Education in higher education. Plaintiff previously held two

university adjunct professorships teaching (1) Terrorism, Criminal Law and Justice and (2)

Cultural Diversity and Ethics.




                                                    4
     Case 3:19-cv-01945-E Document 1 Filed 08/14/19                   Page 5 of 29 PageID 5



                                             Defendants

       6.      Defendant Dallas Morning News (“DMN”) is a daily newspaper serving the

Dallas-Fort Worth area of Texas with an average of 271,000 daily subscribers. Defendant DMN

is known for its left-leaning politics and support for liberal candidates such as Hillary Clinton.

       7.      Defendant Naomi Martin (“Martin”) is an individual natural person and a former

Dallas Morning News writer who at all material times co-authored the defamatory article

concerning Plaintiff. She is currently a staff writer for the Boston Globe and is a citizen of the

state of Texas, upon in formation and belief, in this district.

       8.      Defendant Ariana Giorgi (“Giorgi”) is an individual natural person and a Dallas

Morning News writer who co-authored the defamatory article concerning Plaintiff. She is a

citizen of the state of Texas, upon information and belief, in this district.

       9.      Defendant Mayes Media Group (“MMG”) is a full-service advertising and public

relations firm located in Texas, upon information and belief, in this district. Mayes Media is the

public relations firm for Defendants Dallas Police Association and Assist the Officer Foundation.

Defendant MMG does business in this district.

       10.     Defendant Brian Mayes (“Mayes”) is an individual, natural person who is a

citizen of the state of Texas, upon information and belief, in this district. He is the President of

Mayes Media and does business in this district.

       11.     Defendant Dallas Police Association (“DPA”) is a nonprofit corporation with its

principal place of business in Texas. Defendant DPA does business in this district.

       12.     Defendant Michael Mata (“Mata”) is an individual, natural person who is a citizen

of the state of Texas, upon information and belief, in this district. He serves as the President of




                                                   5
     Case 3:19-cv-01945-E Document 1 Filed 08/14/19                  Page 6 of 29 PageID 6



Defendant DPA and is an executive with the Assist the Officer Foundation. Defendant Mata does

business in this district.

        13.      Defendant Thomas Popken (“Popken”) is an individual, natural person who is a

citizen of the state of Texas, upon information and belief, in this district. He is a representative

and member of Defendant DPA and also a founder of Assist the Officer Foundation. Defendant

Popken does business in this district.

        14.      Defendant DPA’s Assist the Officer Foundation, Inc., (“ATO”) is a nonprofit

corporation with its principal place of business in Texas, upon information and belief, in this

district. Defendant DPA does business in this district.

        15.      Defendant Frederick Frazier (“Frazier”) is an individual, natural person who is a

citizen of the state of Texas, upon information and belief, in this district. He serves as the

Chairman of Defendant ATO and First Vice President of Defendant DPA. Defendant Frazier

does business in this district.

        16.      Defendant John Burk (“Burk”) is an individual, natural person who is a citizen of

the state of Texas, upon information and belief, in this district. Defendant Burk is a YouTube

antagonist whose wife is a police officer for Defendant DPA. Defendant Burk does business in

this district.

        17.      Defendant City of Dallas is the 9th largest city in the United States and is located

in the state of Texas. Defendant City of Dallas acted under color of state law.

        18.      Defendant Mike Rawlings (“Rawlings”) is an individual, natural person who is a

citizen of the state of Texas. He is the former Mayor of Dallas. Defendant Rawlings is being

sued in his individual capacity, acting under color of state law. Defendant Rawlings does

business in this district.




                                                  6
      Case 3:19-cv-01945-E Document 1 Filed 08/14/19               Page 7 of 29 PageID 7



IV.     STANDING

        19.     Plaintiff has standing to bring this action because he has been directly affected,

harmed and victimized by the unlawful conduct complained herein. His injuries are proximately

related to the conduct of Defendants, each and every one of them, jointly and severally.

V.      GENERAL ALLEGATIONS

        20.     Defendants, each and every one of them acting in concert, conspired, instituted,

ordered, commanded and/or ratified the conduct alleged herein from the state of Texas.

        21.     Defendants, each and every one of them acting in concert, conspired, directed and

coordinated an attack based on race and discrimination to deprive Plaintiff of his rights to exist

as an African American leader of a credible nonprofit in Dallas.

        22.     The discriminatory acts are continuing and the likelihood for the discriminatory

acts to continue is great.

        23.     Plaintiff, the President of Plaintiff DFOF, was the target of racial discrimination

and a coordinated conspiracy to topple his organization and to publicly defame his character, as

organized by Defendants DPA and ATO and their representatives, in conjunction with

Defendants City of Dallas, Rawlings, DMN and its representatives and Mayes Media and its

representatives. Plaintiff asserts that his race was highlighted as the basis for a coordinated

conspiracy – being an African American conservative who rose from humble beginnings to now

being nationally-recognized as a law enforcement advocate and the founder of a respected

nonprofit group in Texas. Plaintiff threatened the status quo and the organized monopoly that has

been in place for years with Defendants.

        24.     Plaintiff DFOF was formed in 2009 by active members of the Dallas Fraternal

Order of Police, a then Dallas-based police association. Plaintiff DFOF never became fully




                                                 7
    Case 3:19-cv-01945-E Document 1 Filed 08/14/19                  Page 8 of 29 PageID 8



functional until 2014, when Plaintiff Pennie and his leadership reorganized it. The organization

held a loose affiliation with the Dallas Fraternal Order of Police Lodge #588 but maintained its

independence from all other groups and associations in Dallas, Texas.

       25.     Plaintiff DFOF is a nonprofit police-support organization designed to assist the

families of police officers killed or critically injured in the line of duty. The organization holds

community engagements as one of its primary goals and uses education and advocacy to address

issues impacting law enforcement and public safety. The organization also specializes in

sponsoring events for police survivors.

       26.      Since Plaintiff DFOF is a fairly recent organization, it employs multiple

measures to fundraise, including but not limited to: relying on direct donors, mail solicitations,

recycling bins, fundraising events and contracted telemarketing services. In accordance with

Chapter 44 of the Texas Business & Commerce Code for phone solicitations, Plaintiff DFOF

lawfully employs third-party professional telemarketers for fundraising purposes.

       27.     After the July 7, 2016 shooting attack in downtown Dallas that killed five police

officers, Plaintiff DFOF, led by Plaintiff Pennie, mobilized to assist the families of the fallen and

injured officers; a campaign referred to as #PrayForDallas. Plaintiff DFOF was independently

working on its #PrayForDallas initiative and also maintained its normal operations as outlined by

the telemarketing contracts to raise awareness about Plaintiff DFOF and to raise money to

support of the organization’s mission.

       28.     Plaintiff DFOF was one of the three charitable organizations affiliated with the

Dallas Police Department and Defendant City of Dallas collecting donations for the injured

officers and fallen officers’ families. The other organizations were Defendant ATO and the

Dallas Foundation.




                                                 8
     Case 3:19-cv-01945-E Document 1 Filed 08/14/19                Page 9 of 29 PageID 9



           29.   Following the 2016 tragedy, Plaintiff DFOF, in conjunction with its fundraiser

companies, raised monies totaling $1.3 million for philanthropic purposes of which more than

$580,000 was donated to families of fallen and injured officers.

           30.   Defendant DPA is the oldest and largest police union in Defendant City of Dallas,

having nearly 3,000 members. Defendant DPA was formed in 1959 and currently holds the

greatest political and media influence in Defendant City of Dallas of all police unions. Defendant

Mata heads it.

           31.   Defendant DPA has a directly-affiliated organization called ATO, which is led by

Defendant Frazier. Defendant ATO provides financial assistance to officers who are facing the

loss of income due to a serious injury, life-threatening illness or other catastrophic event.

Immediate assistance is also available to an officer’s family in the event of the death of an active

officer.

           32.   Defendant DPA wanted to maintain its status as the largest police association in

Dallas so it sought to collapse the Dallas Fraternal Order of Police and anyone associated with it.

In doing so, Defendant DPA, in conjunction with the other Defendants, intentionally targeted

Plaintiff. Consequently, because of Defendant DPA’s and ATO’s efforts, in 2018, the Dallas

Fraternal Order of Police Lodge #588 folded; which resulted in Defendant DPA establishing its

own Fraternal Order of Police charter as Lodge #716.

           33.   Defendant DPA believed that it and Defendant ATO should be the only groups in

Dallas fundraising for fallen officers, so it constantly attacked Plaintiff by spreading false,

defamatory and misleading statements and rumors to maliciously tarnish the reputation of

Plaintiff. Defendants DPA, ATO, Mata, Frazier, Popken, Rawlings and Burk worked with others

to publish false and defamatory statements of fact about Plaintiff and his DFOF.




                                                 9
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                   Page 10 of 29 PageID 10



        34.     These false, defamatory and misleading statements include but are not limited to:

        I’ve heard that the fop Fallen officer foundation is using a call center to do this . .
        . Your question should be who’s running this? what’s been his or hers
        involvement throughout their career helping officers and their families? Sorry this
        pisses me off because I know this is scam to raise monies these families will
        never see. (Defendant Frazier).

        I don’t know why people/Officers can’t see it. The DPA has been attacked over
        and over again by other groups. Because the DPA has always done it right over
        the years and held the position of power. Penny [Plaintiff] is trying to protect his
        phony BS. When ATO was started there was nothing. The DPA started ATO and
        made sure it helped ALL officers member or not. The other groups tried to copy
        and created BS! Signal 15, from LPOA! Scam! I think Penny [Plaintiff] is more
        of a criminal than a cop but that is just my opinion! (Defendant Popken).

        No legit organization would phone solicit! (Defendant Popken).

        This is a very concerning report about potential mismanagement of funds
        intended to support the families of our fallen police officers . . . (citing
        defamatory article) (Defendant Rawlings).

        To “officer” Tre Pennie (pennienotsowise) [Plaintiff] this is for you. Your lawsuit
        towards the ATO foundation, and all others you’ve went after is pretty despicable
        of you. Submitted from a friend: 5%. That number should tick you off. I checked
        out another charity Dallas Sgt. Demetrick Pennie is director of: TEXAS Fallen
        Officer Foundation. For those catching up, I asked Pennie [Plaintiff] “What % of
        funds are donated to officer families.” His response “shut up” forced me to find
        info myself. Of the $1 million dollars raised for officers . . . ONLY 5% is given to
        families of the fallen. FIVE PERCENT! That’s only $52,000 out of $1 MILLION
        given to mission of the charity . . . This is my city and I’ll guard her against sell
        out companies such as yourself. I’ll do it myself and do it the right way. One man
        vs. a million dollar company. Pathetic. (Defendant Burk).

        35.     These types of defamatory postings on social media prompted one reader to attack

Plaintiff and say, “[y]ou’re a crooked thief. YOU are the reason people hate cops. I’m glad John

Burk exposed your bitch ass. Please kill yourself you greedy self serving fu*k.”

        36.     Defendant Frazier heads Defendant ATO. Following the July 7, 2016 attack,

Defendants DPA and ATO organized to raise money for the families of the fallen that were

killed in the attack.




                                                  10
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19               Page 11 of 29 PageID 11



       37.     The July 7, 2016 shooting attack in Dallas was the greatest loss of law

enforcement life since the September 11, 2001 terrorist attack in New York City. In the

immediate aftermath of the attack, Defendants DPA, ATO, Frazier, and Mata saw an opportunity

to increase their statewide and national influence and held out Defendant ATO as the preferred

charity in Defendant City of Dallas. Defendant City of Dallas, represented by Defendant

Rawlings as Mayor, publicly endorsed Defendant ATO and encouraged citizens to support it in

an effort to help Defendant ATO monopolize fundraising.

       38.     After the July 7, 2016 attack, Defendant Frazier negotiated an illegal agreement

with Defendant City of Dallas called the “Donations Management Agreement.” It is called

Administrative Action No. 16680, which lists its effective date as October 21, 2016.

       39.     Defendants ATO’s and City of Dallas’s illegal Donations Management

Agreement permitted Defendant City of Dallas to intercept and deliver mail to Defendant ATO

for the purpose of it opening, reading and depositing any donations it found within the mail into

its bank account, regardless of who the donations were for.

       40.     Donations poured in from across the country with a vast majority of the donations

going to Defendant ATO. Allegedly, Defendants DPA and ATO raised more than $12 million

but the monies were retained in a trust account. This action would later lead one of the families

to file suit against Defendants DPA and ATO. (See Katrina Ahrens v. Dallas Police Association,

et al., 2017 No. DC-C201700365).

       41.     Defendant City of Dallas received several donations, checks and letters that were

addressed to DFOF and intentionally rerouted them to Defendant ATO.

       42.     It was later learned that Defendant ATO illegally stole and cashed more than

$12,000 of monies belonging to Plaintiff’s DFOF.




                                               11
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                 Page 12 of 29 PageID 12



       43.     After learning of the theft and illegal contract with Defendant City of Dallas,

Plaintiff’s DFOF filed a federal lawsuit alleging, among other causes of action Racketeer

Influenced and Corrupt Organizations Act (“RICO”) violations, in the U.S. District Court for the

Northern District of Texas. (See Dallas Fallen Officer Foundation v. Frederick Frazier, et al.,

4:18-cv-00481). The Judge denied Defendants’ motions to dismiss and the case is still pending.

       44.     Defendant DMN requested that Plaintiff and DFOF’s attorney come to its studio

for an interview. Initially, Plaintiff had reservations about the interview because Defendant DMN

had previously attacked him for filing a 2016 federal lawsuit against Black Lives Matter, a

divisive organization with a radicalized message inciting violence against police. But, Plaintiff

believed that Defendant DMN had an obligation to report the facts accurately without

influencing public opinion.

       45.     Prior to the interview, Defendant DMN writer Defendant Martin advised Plaintiff

that she wanted to write a positive news story about Plaintiff’s work in the community for the

fallen officers. Defendant Martin asked Plaintiff to stage a photograph in front of the Dallas

Police Memorial. Plaintiff agreed.

       46.     During the interview, based on Defendant Martin’s antagonistic line of

questioning about Plaintiff’s background, political beliefs, associations and fundraising strategies

for DFOF, Plaintiff knew that something was wrong as the line of questioning reflected the false

and defamatory statements posted on social media by Defendant DPA and others about Plaintiff.

It became clear to Plaintiff that Defendants DMN, Martin and Giorgi intended to write a “hit

piece” despite the evidence he provided them, contradicting their false and defamatory

statements.




                                                12
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                 Page 13 of 29 PageID 13



       47.     On March 29, 2018, Defendant DPA’s President, Defendant Mata, falsely

circulated an email to all Defendant DPA members and posted on social media making false

allegations of “co-mingling” suggesting that DFOF was co-mingling funds with the Dallas

Fraternal Order of Police, Lodge #588. Shortly after, Defendant ATO assignee, Defendant Burk,

posted a pre-amended copy of DFOF’s 2016 990 on line with a category listed as “management

fees” circled, showing $100,000 and falsely claimed that it was Plaintiff’s salary. Defendant

Martin inquired about this in a skeptical way.

       48.     Defendant Martin then pulled out an old printed article attached to a “blog

posting” that previously had been removed from the Internet and she asked Plaintiff about being

shot in the leg in 2003 while visiting his grandmother in Houston, Texas. Plaintiff told Defendant

Martin that being shot had nothing to do with DFOF or Plaintiff’s management philosophy, but

advised her that he would gladly discuss the incident, as it was part of his platform.

       49.     Plaintiff explained that he travels the country giving motivational speeches about

the incident to police groups, conservative clubs and youth organizations – explaining that

“critical experiences in life ultimately shape our perspectives.” Plaintiff further explained that

although the shooting was accidental and involved no wrongdoing, his “near-death” experience

caused him to place greater focus on God and to his police career.

       50.     Over the following weeks, Defendant Martin asked additional questions about

Plaintiff, his family, his organization DFOF and other affiliations. Plaintiff remained open and

honest and provided Defendant Martin with context including: relevant documents; a legal

opinion from Errol Copilevitz – DFOF’s second attorney and a recognized legal authority on

telemarketing; a response from an accountant; and a response from the actual fundraiser




                                                 13
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                  Page 14 of 29 PageID 14



company. The company asked Defendant Martin to publish his response in its entirety of which

she agreed, but intentionally failed to do when the final publication came out.

       51.     Plaintiff and his affiliates simply requested Defendants DMN, Martin and Giorgi

to report the material accurately, so that the public could truly understand the process, Plaintiff’s

efforts concerning DFOF and the reasons why the lawsuit was filed against Defendant DPA and

ATO for RICO violations and theft.

       52.     Prior to publishing the story, Plaintiff invited Defendant Martin to one of DFOF’s

events in which the organization hosted about twenty fallen officer families for a private movie

screening. Plaintiff invited Defendant Martin so that she could see first-hand what the

organization does, how it operates differently from all other groups and to demonstrate that the

organization’s work cannot be compared dollar-for-dollar in donations with any other group

because no other group specializes in family events like “family movie night’ like DFOF.

       53.     Defendant Martin declined Plaintiff’s offer.

       54.     During a phone interview, Defendant Martin made it obvious that she was

intentionally writing a negative, false, misleading and defamatory story about Plaintiff.

Defendant Martin indicated that she received information from Defendant Mayes of Defendant

Mayes Media, who represents Defendants DPA and ATO about Plaintiff’s operation. Plaintiff

warned Defendant Martin that Defendant Mayes Media had an alternative agenda to discredit

and defame him and asked the writer to be cautious of any information received by Defendants

DPA, ATO or their partnering sources or affiliates. Plaintiff specifically told Defendant Martin

to report accurately.




                                                 14
    Case 3:19-cv-01945-E Document 1 Filed 08/14/19               Page 15 of 29 PageID 15



       55.     When Defendants DMN, Martin and Giorgi finally published their false,

misleading and defamatory article, it was riddled with “dog whistles” 2, racial undertones and

racist tropes including a headline that reads “From Food stamps to Fox News” (this title was

changed in the actual hardcopy publication, suggesting that Defendants DMN, Martin and Giorgi

realized the racial insensitivity of the header), half-truths and blatant false and misleading

misrepresentations and statements to discredit Plaintiff personally and attack his reputation and

the credibility of his DFOF.

       56.     The false, misleading and defamatory article was published by Defendants DMN,

Martin and Giorgi on August 17, 2018 and titled, “DPD Sergeant Collected Millions for Fallen

Officers. A Fraction Went to the Families.”

       57.     Defendants DMN, Martin and Giorgi drew specific attention to Plaintiff’s facial

features as to try to paint a picture of a “cunning” black man who takes advantage of people.

Defendants DMN, Martin and Giorgi intentionally used people in the article that they knew had

prior conflicts with Plaintiff and Defendants DMN, Martin and Giorgi trumped up false

allegations and misrepresentations to sway public opinion about Plaintiff.

       58.     Defendants DMN, Martin and Giorgi falsely and maliciously published that

Plaintiff and the telemarketing company had a special relationship that included “kickbacks” and

other deals.

       59.     Defendants DMN, Martin and Giorgi acted with actual malice when they

published this because Plaintiff provided them proof to the contrary. They knew what they




2A dog whistle is a type of strategy of communication that sends a message that the general
population will take a certain meaning from but a certain group that is “in the know” will take
away the secret, intended message.


                                                15
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                Page 16 of 29 PageID 16



published was false or at least acted with a reckless disregard to the truth. Defendants DMN,

Martin and Giorgi intentionally and maliciously caused harm to Plaintiff.

       60.      Defendants DMN, Martin and Giorgi wrote the article as if both the DFOF and

the Texas Fallen Officers Foundation (“TFOF”) were involved in fundraising for the July 7,

2016 tragedy. This is not the case as the Texas Fallen Officers Foundation was not formed

during the time. Defendants DMN, Martin and Giorgi falsely imply that Plaintiff’s involvement

with both organizations was a scam orchestrated by him.

       61.      Defendants DMN, Martin and Giorgi knew the truth at the time they published the

false, misleading and defamatory article. They knew that DFOF and the TFOF were two separate

groups run by Plaintiff. Different boards controlled the groups, they shared no finances, nor

board members or any resources at the time. Defendants DMN, Martin and Giorgi intentionally

mixed DFOF’s and TFOF’s finances together to paint a skewed image of Plaintiff and his

organizations     to    destroy    him     and     the    organizations     simultaneously.   See

https://www.dallasnews.com/opinion/editorials/2018/08/23/charities-slain-injured-officers-

cannot-betray-public-trust.

       62.      Because of Defendants DMN’s, Martin’s and Giorgi’s defamatory misconduct,

the false and misleading article led to severely damaging social media attacks against Plaintiff

and the DFOF. As a direct result of Defendants DMN’s, Martin’s and Giorgi’s defamatory

misconduct, Plaintiff was damaged by causing loyal corporate donors and other donors to

distance themselves from Plaintiff. Defendants DMN, Martin and Giorgi hurt Plaintiff’s and

DFOF’s ability to fundraise and form new business relationships because of the false and

misleading statements published in the article.

       63.      The other defamatory statements in the article are numerous:




                                                  16
Case 3:19-cv-01945-E Document 1 Filed 08/14/19              Page 17 of 29 PageID 17



   Most of that money never made it to fallen officers’ families, a Dallas Morning
   News investigation has found. Instead the bulk of it went to three telemarketing
   companies, one of which is owned by Pennie’s friend. Tens of thousands of
   dollars went straight into Pennie’s pocket.

   Officers’ families received only 22 percent of the total $3.2 million donated to
   Pennie’s two charities in 2016 and 2017, according to the groups’ most recent IRS
   filings.

   Pennie’s expenditures run counter to best practices established by the Better
   Business Bureau that recommend charities spend no more than $35 of every $100
   from donors on fundraising costs such as telemarketers.

   Last year, for every $100 donated to Pennie’s Texas Fallen Officer Foundation,
   just $5 went to families, while $74 went to telemarketers, $15 to cash reserves and
   $6 to travel, meals and expenses for Pennie and his team.

   For every $100 donated last year, $10 went to fallen officers’ families, while $48
   went to telemarketers, $25 to cash reserves and $17 to travel, salaries and other
   expenses.

   The bureau says at least 65 percent of a nonprofit’s spending should go toward
   fulfilling its core mission. Last year, the Texas Fallen Officer Foundation and the
   Dallas Fallen Officer Foundation allocated just 6 percent and 13 percent of their
   spending, respectively, toward helping families.

   That’s far out of line with other big-city police charities that share the same
   mission, a News analysis of IRS filings shows.

   Meanwhile, the charity work is benefiting Pennie.

   Last year, Pennie was paid $43,300 from funds donated to the Dallas Fallen
   Officer Foundation, IRS records show. That’s in addition to his $89,400 police
   salary . . .

   Bringing Fredde’s company in saw serious money flow into the Dallas Fallen
   Officer Foundation for the first time in years. In 2015, donors gave the foundation
   $75,632. But the increased money coming in from donors wasn’t a windfall for
   the families of fallen officers. About 72 percent of donations went to
   telemarketing expenses, records show. After internal expenses, just $9,135 was
   distributed to families.

   In 2016, the year of the July 7 shootings, the Dallas Fallen Officer Foundation
   received far more donations than it ever had. By year’s end, donors had given
   nearly $1.4 million. Pennie distributed $570,800 to 86 recipients. IRS records
   were unclear on exactly who the recipients were. But Pennie said he delivered


                                           17
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                 Page 18 of 29 PageID 18



       $50,000 to each of the five families who lost an officer on July 7 and $25,000 to
       each wounded officer’s family.

       The following year, the Dallas Fallen Officer Foundation would bring in another
       substantial haul, $800,000. Of that, just $82,000 was distributed as charity. It went
       to 35 recipients, records show.


       Pennie had previously garnered headlines for his response to then-Cleveland
       Browns running back Isaiah Crowell, who posted on Instagram a drawing of a
       hooded man slitting a police officer’s throat. Crowell accepted Pennie’s invitation
       to Dallas to meet officers. That fall, he donated his first game paycheck - worth
       about $35,000 - to one of Pennie’s foundations.

       The telemarketing worked. Statewide Appeal and two other telemarketing
       companies -- With Community Services and Southwest Public Relations --
       brought in a total of $970,732 and $484,555 last year to Texas Fallen Officer and
       Dallas Fallen Officer, respectively, IRS records show. The foundations kept about
       20 percent of the money from donors, and a smaller percentage still actually went
       to cops’ families, records show. The telemarketers With Community Services and
       Southwest Public Relations didn’t return calls seeking comment.

       In 2016 and 2017, Pennie’s foundations paid 41 percent of all donations to
       telemarketing companies -- double the amount donated to officers’ families.

       “I do not think Fallen Officer donates a significant % of funds raised,” wrote
       Colleen Smith, a Dallas officer’s wife. “So here is a chance to set things straight...
       How much did Fallen Officer Foundation donate to families after July 7?”

       “Shut up!” Pennie replied. A minute later, he added: “Ask my families.”

       Pennie continues to raise funds. In May, he started a third charity, the National
       Fallen Officer Foundation.

       64.    All of the above statements in paragraph 63 of this Complaint are false and/or

misleading.

       65.    The false and misleading statements about Plaintiff’s mismanagement of funds

are discriminatory and offensive because they painted a false picture and implication that black

people from inner cities have “no business” managing that type of money. This message

coincided with Defendant Rawlings’s statements earlier the same week after a black city official




                                                18
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                  Page 19 of 29 PageID 19



was indicted on federal bribery charges. Defendant Rawlings stated to the press, “[t]oo often

public servants that come from poor parts of our city are caught in and let themselves be caught

in a trap around money, around economic inclusion, because they don’t have any money. See

http://www.klif.com/2018/08/10/dallas-mayor-says-caraway-scandal-is-an-example-of-lack-of-

economic-inclusion-in-dallas/.

       66.     Immediately after Defendants DMN, Martin and Giorgi published the defamatory

article, Defendant Rawlings posted a snapshot of the image on his Facebook page with Plaintiff

tagged to the post with a demeaning comment suggesting that Plaintiff mismanaged funds. In the

same post, Defendant Rawlings praised Defendant Frazier and Defendant ATO for their work

despite the fact that they were currently being sued by one of the fallen officer’s families for that

very issue – mismanagement of funds.

       67.     Defendants Rawlings and City of Dallas made it clear that they were in the

business of “picking winners and losers” among charities in Dallas. And it was obvious that the

DFOF was intended to be a “loser” in their plotted conspiracy to intentionally and maliciously

take down Plaintiff. Defendants Rawlings and City of Dallas sought to destroy Plaintiff’s

reputation which in turn would destroy his organization, DFOF.

       68.     Defendants DMN, Martin and Giorgi conspired with others to carry out the

malicious and defamatory attack on Plaintiff. These Defendants intentionally avoided key facts

to negatively sway the audience’s opinion and to cast a false and negative, defamatory light on

Plaintiff. Defendants DMN, Martin and Giorgi engaged in journalistic malpractice by

convoluting a story and intentionally and maliciously misquoting people favorable to Plaintiff.

The defamatory article was not only false but it was racially motivated to promote its narrative

that a black man should not be in charge of significant amounts of money.




                                                 19
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                    Page 20 of 29 PageID 20



       69.     Defendants Martin and Mata are “friends” on social media and were “friends”

prior to writing the defamatory article.

VI.    CAUSES OF ACTION

                               FIRST CAUSE OF ACTION
                              Violations of 42 U.S.C. § 1981a
                Damages in Cases of Intentional Discrimination in Employment
                      Against Defendants Rawlings and City of Dallas

       70.     Plaintiff repeats and re-alleges all of the previous allegations of the entirety of this

Complaint, with the same force and effect, as if fully set forth herein again at length.

       71.     Defendants Rawlings’ and City of Dallas’ discrimination against Plaintiff is in

violation of the rights of Plaintiff afforded by 42 U.S.C. § 1981.

       72.     By the misconduct described herein, Defendants Rawlings and City of Dallas

intentionally deprived Plaintiff, an African American male, the same rights as are enjoyed by

white citizens to the creation, performance, enjoyment, and all benefits and privileges, of his

employment relationship in violation of 42 U.S.C. § 1981.

       73.     As a result of Defendant Rawlings’ and City of Dallas’ discrimination, Plaintiff

has been denied employment opportunities providing substantial compensation and benefits,

thereby entitling him to injunctive and equitable monetary relief; and has suffered anguish,

humiliation, distress, inconvenience and loss of enjoyment of life because of Defendants’

actions, thereby entitle him to compensatory damages.

       74.     In their discriminatory actions as alleged, Defendants Rawlings and City of Dallas

acted with actual or a reckless indifference to the rights of the African American Plaintiff,

thereby entitling him to an award of punitive damages.

                                SECOND CAUSE OF ACTION
                                  Violations of 42 U.S.C. § 1983
                 Retaliation in Violation of the First Amendment (Free Speech)



                                                 20
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                    Page 21 of 29 PageID 21



                         Against Defendants Rawlings and City of Dallas

       75.     Plaintiff repeats and re-alleges all of the previous allegations of the entirety of this

Complaint, with the same force and effect, as if fully set forth herein again at length.

       76.     42 U.S.C. § 1983 provides that:

       Every person, who under color of any statute, ordinance, regulation, custom or
       usage of any state or territory or the District of Columbia subjects or causes to be
       subjected any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges or immunities secured by the
       constitution and law shall be liable to the party injured in an action at law, suit in
       equity, or other appropriate proceeding for redress . . .

       77.     Plaintiff in this action is a citizen of the United States.

       78.     Defendants Rawlings and City of Dallas were acting under color of state law in

their capacity as the Mayor of Dallas and the City of Dallas and their acts and/or omissions were

conducted within the scope of their official duties or employment.

       79.     At the time of the complained of events, Plaintiff had the clearly established

constitutional right to be free from retaliation for the exercise of protected speech.

       80.     Any reasonable person knew or should have known of these rights at the time of

the complained of conduct as they were clearly established at that time.

       81.     Plaintiff exercised his constitutionally protected right to espouse politically

conservative views and discuss such views on public forums, such as the media.

       82.     Retaliatory animus for Plaintiff’s exercise of his constitutionally protected right of

free speech was a substantially motivating factor in Defendants Rawlings’ and City of Dallas’

intentional sabotaging of Plaintiff’s DFOF by publishing false and defamatory statements

concerning Plaintiff and DFOF.




                                                  21
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                  Page 22 of 29 PageID 22



          83.   The retaliatory animus by Defendant Rawlings and City of Dallas would deter a

person of ordinary firmness from continuing to engage in the protected conduct of freedom of

speech.

          84.   Defendant Rawlings and City of Dallas engaged in the conduct described by this

Complaint willfully, maliciously, in bad faith and in reckless disregard of Plaintiff’s protected

constitutional rights.

          85.   The acts or omissions of Defendants Rawlings and City of Dallas were moving

forces behind Plaintiff’s injuries.

          86.   Defendants acted in concert, jointly and severally.

          87.   The acts or omissions of Defendants Rawlings and City of Dallas intentionally

deprived Plaintiff of his constitutional and statutory rights and caused him damages.

          88.   Defendant Rawlings and City of Dallas are not entitled to qualified immunity for

the complained of conduct.

          89.   Defendant Rawlings and City of Dallas were acting pursuant to municipal/county

custom, policy, decision, ordinance, regulation, widespread habit, usage or practice in their

actions pertaining to Plaintiff.

          90.   As a proximate result of Defendants Rawlings’ and City of Dallas’ unlawful

conduct, Plaintiff has suffered damages and losses entitled him to compensatory and special

damages, in amounts to be determined at trial.

          91.   In addition to compensatory, economic and other damages, Plaintiff is entitled to

punitive damages against Defendants Rawlings and City of Dallas under 42 U.S.C. § 1983, in

that the actions of each Defendant has been taken maliciously, willfully or with a reckless or

wanton disregard of the constitutional and statutory rights of Plaintiff.




                                                 22
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                    Page 23 of 29 PageID 23



                               THIRD CAUSE OF ACTION
                               Violations of 42 U.S.C. § 1983
     Racial Discrimination in Violation of the Equal Protection Clause of the Fourteenth
                                         Amendment
                      Against Defendants Rawlings and City of Dallas

       92.     Plaintiff repeats and re-alleges all of the previous allegations of the entirety of this

Complaint, with the same force and effect, as if fully set forth herein again at length.

       93.     42 U.S.C. § 1983 provides that:

       Every person, who under color of any statute, ordinance, regulation, custom or
       usage of any state or territory or the District of Columbia subjects or causes to be
       subjected any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges or immunities secured by the
       constitution and law shall be liable to the party injured in an action at law, suit in
       equity, or other appropriate proceeding for redress . . .

       94.     Plaintiff in this action is a citizen of the United States.

       95.     Defendants Rawlings and City of Dallas were acting under color of state law in

their capacity as the Mayor of Dallas and the City of Dallas and their acts and/or omissions were

conducted within the scope of their official duties or employment.

       96.     At the time of the complained of events, Plaintiff had the clearly established

constitutional right to be free from racial discrimination by Defendants Rawlings and the City of

Dallas and to enjoy the equal protection of the laws.

       97.     42 U.S.C. § 1981 provides, in pertinent part:

       (a) All persons within the jurisdiction of the United States shall have the same
       right in every State and Territory to make and enforce contracts, to sue, be parties,
       give evidence, and to the full and equal benefit of all laws and proceedings for the
       security of persons and property as is enjoyed by white citizens, and shall be
       subject to like punishment, pains, penalties, taxes, licenses, and exactions of every
       kind, and to no other.




                                                  23
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                  Page 24 of 29 PageID 24



          98.    Plaintiff, as an African American is a member of a protected class, and thus also

had the clearly established right under this provision of 42 U.S.C. § 1981 to be free from racially

motivated discrimination for his works through his foundation DFOF.

          99.    Any reasonable person knew or should have known of these rights at the time of

the complained of conduct as they were clearly established at that time.

          100.   Plaintiff’s race was a motivating factor in the decisions to libel, defame and

slander him and maliciously accuse him of false statements of fact. Defendants Rawlings’ and

City of Dallas’ conduct was undertaken with the purpose of depriving Plaintiff of the equal

protection and benefit of the law, equal privileges and immunities under the law, and due process

in violation of the Fourteenth Amendment.

          101.   Defendant Rawlings and City of Dallas engaged in this conduct described by this

Complaint willfully, maliciously, in bad faith, and in reckless disregard of Plaintiff’s protected

rights.

          102.   The acts or omissions of Defendants Rawlings and City of Dallas were moving

forces behind Plaintiff’s injuries.

          103.   The Defendants acted in concert, jointly and severally.

          104.   The acts or omissions of Defendants Rawlings and City of Dallas intentionally

deprived Plaintiff of his constitutional and statutory rights and caused him damages.

          105.   Defendant Rawlings and City of Dallas are not entitled to qualified immunity for

the complained of conduct.

          106.   Defendant Rawlings and City of Dallas were acting pursuant to municipal/county

custom, policy, decision, ordinance, regulation, widespread habit, usage or practice in their

actions pertaining to Plaintiff.




                                                 24
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                   Page 25 of 29 PageID 25



       107.    As a proximate result of Defendants Rawlings’ and City of Dallas’ unlawful

conduct, Plaintiff has suffered damages and losses entitled him to compensatory and special

damages, in amounts to be determined at trial.

       108.    In addition to compensatory, economic and other damages, Plaintiff is entitled to

punitive damages against Defendants Rawlings and City of Dallas under 42 U.S.C. § 1983, in

that the actions of each Defendant has been taken maliciously, willfully or with a reckless or

wanton disregard of the constitutional and statutory rights of Plaintiff.

                               FOURTH CAUSE OF ACTION
                           Violations of the Civil Rights Act of 1964
                        Against Defendants Rawlings and City of Dallas

       109.    Plaintiff repeats and re-alleges all of the previous allegations of the entirety of this

Complaint, with the same force and effect, as if fully set forth herein again at length.

       110.    By Defendant Rawlings’ and City of Dallas’ plot to take down Plaintiff and his

DFOF because of his color, Plaintiff was treated less favorably then other nonprofit groups with

a similar purpose to DFOF in violation of 42 U.S.C. § 2000d.

       111.    Defendants Rawlings and City of Dallas intentionally, willfully and without

justification acted to deprive Plaintiff of his rights, privileges and immunities secured to him by

the laws of the United States, including his right to be free from racial discrimination in

programs or activities relating to raising money for fallen officers and their families.

       112.    Defendants Rawlings and City of Dallas, despite knowledge and adequate

opportunity to learn of their misconduct, adopted, approved, and ratified their own misconduct.

       113.    The acts were intentional, malicious, willful, wanton and in gross and reckless

disregard of Plaintiff’s rights secured by the laws of the United States.

                                  FIFTH CAUSE OF ACTION
                                      General Defamation



                                                 25
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                   Page 26 of 29 PageID 26



Against Defendants DMN, Martin, Giorgi, Mayes Media Group, Mayes, DPA, Mata, Popken,
                         ATO, Frazier, Rawlings and Burk

       114.    Plaintiff repeats and re-alleges all of the previous allegations of the entirety of this

Complaint, with the same force and effect, as if fully set forth herein again at length.

       115.    Defendants, each and every one of them acting in concert, jointly and severally,

and individually, have defamed Plaintiff by knowingly, intentionally, willfully, recklessly,

grossly negligently, and/or negligently publishing statements about Plaintiff which they knew or

should have known to be false and misleading.

       116.    Defendants’ defamatory publications are not privileged in any way or manner.

       117.    To establish general defamation, a plaintiff need only show that a person or entity

(1) published a false statement; (2) about another person; (3) to a third party; and (4) the falsity

of the statement caused injury to the other person.

       118.    The false, defamatory and misleading publications about Plaintiff were published

by Defendants and the falsity of the statements caused injury to Plaintiff.

       119.    Defendants knew or had reason to know that their publications were false and

misleading.

       120.    The false impression of Plaintiff, which Defendants created, caused irreparable

harm to Plaintiff, his reputation, his business and person and his calling.

                           SIXTH CAUSE OF ACTION
                             Defamation by Implication
Against Defendants DMN, Martin, Giorgi, Mayes Media Group, Mayes, DPA, Mata, Popken,
                         ATO, Frazier, Rawlings and Burk

       121.    Plaintiff repeats and re-alleges all of the previous allegations of the entirety of this

Complaint, with the same force and effect, as if fully set forth herein again at length.




                                                 26
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                  Page 27 of 29 PageID 27



       122.    Defendants, each and every one of them acting in concert, jointly and severally,

and individually, have defamed Plaintiff by knowingly, intentionally, willfully, recklessly,

grossly negligently, and/or negligently publishing statements about Plaintiff which they knew or

should have known to be false and misleading.

       123.    Defendants’ defamatory publications are not privileged in any way or manner.

       124.    Defamation by implication is an intentional tort recognized in Texas. “[A]

plaintiff can bring a claim for defamation when discrete facts, literally or substantially true, are

published in such a way that they create a substantially false and defamatory impression by

omitting material facts or juxtaposing facts in a misleading way. Turner v. KTRK Television,

Inc., 38 S.W.3d 103, 115 (Tex. 2000).

       125.    Defendants, each and every one of them acting in concert, jointly and severally,

and individually, published false statements about Plaintiff and these statements were defamatory

in that they created a false impression of Plaintiff.

       126.    Defendants juxtaposed a series of facts so as to imply a defamatory connection

between them or, in the alternative, created a defamatory implication by omitting facts when

describing the nature and sequence of events.

       127.    A reasonable person would understand Defendants’ statements to impart the false

innuendo, which would be highly offensive to a reasonable person.

       128.    Defendants, each and every one of them acting in concert, jointly and severally,

and individually, intended or endorsed the defamatory inferences that the published statements

created and these false, defamatory and misleading statements were made with actual malice.

       129.    The false impression of Plaintiff, which Defendants created, caused irreparable

harm to Plaintiff, his reputation, his business and person and his calling.




                                                  27
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                  Page 28 of 29 PageID 28



                         SEVENTH CAUSE OF ACTION
                                 Defamation Per Se
Against Defendants DMN, Martin, Giorgi, Mayes Media Group, Mayes, DPA, Mata, Popken,
                         ATO, Frazier Rawlings and Burk

       130.    Plaintiff repeats and re-alleges all of the previous allegations of the entirety of this

Complaint, with the same force and effect, as if fully set forth herein again at length.

       131.    Defendants, each and every one of them acting in concert, jointly and severally,

and individually, have defamed Plaintiff by knowingly, intentionally, willfully, recklessly,

grossly negligently, and/or negligently publishing statements about Plaintiff which they knew or

should have known to be false and misleading.

       132.    Defendants’ defamatory publications are not privileged in any way or manner.

       133.    A statement is defamatory per se in Texas if, among other things, it imputes injury

to a plaintiff’s office, business, profession, or calling; imputes a plaintiff committed a crime;

imputes that a plaintiff possesses a loathsome disease; or imputes that the plaintiff has engaged

in sexual misconduct. Downing v. Burns, 348 S.W.3d 415, 424 (Tex. App. 2011).

       134.    Texas defines defamation per se as words that “are so obviously harmful to the

person aggrieved, that no proof of their injurious effect is necessary to make them actionable.”

Alainz v. Hoyt, 105 S.W.3d 330, 345 (Tex. App. 2003).

       135.    The false, defamatory and misleading nature of Defendants’ publications

subjected Plaintiff to ridicule, hatred, disgust and contempt.

       136.    The false, defamatory and misleading publications were made with actual malice

because Defendants knew or had reason to know that their publications were false and

misleading.

       137.    These false impressions of Plaintiff, which Defendants created, caused irreparable

harm to Plaintiff, his reputation, his business and person and his calling.



                                                 28
   Case 3:19-cv-01945-E Document 1 Filed 08/14/19                   Page 29 of 29 PageID 29



VII.   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Demetrick Pennie prays for judgment against Defendants, each

and every one of them, jointly and severally, as follows: general damages, special damages,

punitive damages, pre-judgment and post-judgment interest as allowed by law, costs of suit

incurred herein in an aggregate amount in excess of $290,000,000.00 and any other relief the

Court deems just and proper, for the illegal, unconstitutional and intentional and malicious acts

of the Defendants, each and every one of them, against Plaintiff.

VIII. DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury on all counts and issues so triable.


Dated: August 14, 2019                                  Respectfully submitted,

                                                        /s/ Larry Klayman
                                                        Larry Klayman, Esq.
                                                        KLAYMAN LAW GROUP, P.A.
                                                        D.C. Bar No. 334581
                                                        2020 Pennsylvania Ave. NW, Suite 800
                                                        Washington, D.C. 20006
                                                        Tel: (310) 595-0800
                                                        Email: leklayman@gmail.com

                                                        Attorney for Plaintiff




                                                29
